Second Petition for Rehearing.
(193 Pac. 434.)
Mr. G. A. Will and Mr. Myron E. Pogue on petition for J. E. Paddock.
Mr. W. M. Duncan, District Attorney, Mr. W. 8. Wiley, Deputy District Attorney, Mr. Thomas Drake and Mr. W. Lair Thompson, contra.
HARRIS, J.
On page 11 of the manuscript of our opinion, filed October 5, 1920, denying the petitions of the defendants William Holbrook and J. E. Paddock for a rehearing (192 Pac. 640), we quoted from the reported testimony of Garcia and said that he stated: “I saw the man with yellow trousers (Paddock) lift his arm and shoot a shot.” Paddock has filed a second petition for a rehearing, and, among other things, the writers of the petition say that they “are unable to find any such language in the record of Gar.cia’s testimony.” The point sought to be made by the defendant Paddock is that there was no direct evidence against him, and that therefore his substantial rights were materially prejudiced by the refusal of. the trial court to instruct the jury on the subject of circumstantial evidence. As we view the record, the case against Paddock was not entirely dependent upon circumstantial evidence, but upon the contrary there was direct testimony given by the two witnesses, Santiago and Garcia; and when in our written opinion, rendered on the petitions for a rehearing, we quoted Garcia as having *108said, “I saw the man with yellow trousers (Paddock) lift his arm and shoot a shot,” we did so for the purpose of explaining the foundation upon which we rested our conclusion that there was direct testimony against Paddock. If we have erroneously quoted from the record, then of course the foundation upon which our conclusion is based is to that extent weakened.; We did not, however, erroneously quote from the record, but the answer ascribed to Garcia is exactly as it is written in the record which the defendants presented to .us on this appeal. As shown on page 122 of the transcript of testimony, near the bottom of the page, counsel for the defendants, when cross-examining Garcia, asked the following question: “What did you see when you heard the next shot?” And Garcia answered thus: “I saw the man with yellow trousers lift his arm and shoot a shot.” There is no controversy whatever about the identity of the man referred to as “the man with yellow trousers,” for it is conceded that Paddock was that man, and for that reason we parenthesized the word “Paddock” when quoting from the record.
Of course, both Santiago and Garcia were too far away from McKendree and Paddock to hear them talking; and although Santiago and Garcia, when describing the actions of McKendree, referred to him as “talking” with Paddock, nevertheless Santiago testified, as shown on page 103 of the transcript of testimony, that he did not hear anything that was said, and Garcia likewise testified, as appears on page 121 of the transcript of testimony, that he did not hear what, was said. Our conclusion that there was direct evidence, as distinguished from circumstantial evidence, tending to show that Paddock shot McKendree, did not involve the assumption that *109either Santiago or Garcia conld hear what may have been said by anyone at the Holbrook camp. Bnt Santiago and Garcia told about what they saw, and in our judgment their testimony included direct evidence against Paddock. The fact that Santiago and Garcia were a considerable distance from the Holbrook camp when the shooting occurred does not of itself make their evidence circumstantial. This feature might have been appropriately considered by the triers of the, facts when weighing the testimony of these two witnesses; but the court cannot as a matter of law say that the distance from which Santiago and Garcia saw the shooting of itself rendered their testimony circumstantial in character.
Aside from the question of the accuracy of the testimony ascribed to Garcia, the second petition for a rehearing filed by Paddock involves no new questions and presents no new arguments. With a full understanding of the responsibilities assumed by those upon whom rests the duty of final decision, we have given to the questions involved in this appeal our most careful consideration and best thought and judgment; but after doing so we are unable to agree with the contentions which counsel for the defendants have so earnestly, sincerely, and zealously presented. We have now neither the duty nor the right to decide the facts, for that duty rested upon and has been performed by the jury. We have announced and applied the law as we understand it; and, as we view the record, the defendants were tried by a jury according to the laws of the land.
The result, then, is that the petition must be denied.
Affirmed. Rehearing Denied.